          Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 1 of 33




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

     KATHERINE CARDONA,
           Plaintiff,                                                  No. 3:19-cv-00235 (MPS)
           v.
     WILLIMANTIC HOUSING AUTHORITY,

           Defendant.

                     RULING ON MOTION FOR SUMMARY JUDGMENT

        Katherine Cardona brings this action against the Willimantic Housing Authority (“the

Housing Authority” or “WHA”), alleging that it discriminated against her and terminated her

employment with WHA on the basis of race in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq. (“Title VII”).1 ECF No. 31. The Housing Authority has filed a

motion for summary judgment. ECF No. 33. For the reasons set forth below, I GRANT that

motion.

I.      BACKGROUND

        The following facts are taken from the parties’ Local Rule 56(a) Statements and are

undisputed unless otherwise indicated.

        The Willimantic Housing Authority manages low income housing units and a Housing

Choice Voucher Program within the City of Willimantic. ECF No. 40-1 ¶ 1. Kim Haddad is the

Executive Director for the Housing Authority and has held that position since August 2013. Id. ¶




1
 Count Two of Cardona’s operative complaint alleges that the Housing Authority discriminated against Cardona on
the basis of disability in violation of the Americans with Disability Act (“ADA”), 42 U.S.C. § 12112. ECF No. 31
at 1, 6. But in her response to WHA’s motion for summary judgment, Cardona states that she “is no longer pursuing
her disability claim.” ECF No 40 at 1 n.1. As a result, I need not address the Housing Authority’s arguments
regarding disability discrimination under the ADA and grant defendant’s motion for summary judgment as to Count
Two of the operative complaint.

                                                       1
          Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 2 of 33




2. Prior to being appointed as the Executive Director, Haddad served as WHA’s Assistant

Director from May 1999 to August 2013 and as the Section 8 Specialist from September 1992 to

May 1999. Id. Haddad is responsible for overseeing all day to day operations of the WHA. Id.

The Housing Authority also has a Board of Commissioners consisting of five commissioners. Id.

Haddad reports to the Board of Commissioners on an as needed basis (including regular monthly

meetings) regarding WHA’s operations. Id. Judy Smith is the Assistant Director of WHA. Id. ¶

4. In this position, Smith is responsible for assisting the Executive Director in the overall

administration of WHA. Id. She has held this position since July 2016; she was selected for the

position by Haddad because of her extensive work experience at WHA and because she was the

only person who applied for the position. Id. ¶¶ 4, 13.2 The Housing Authority employs 24

employees – ten are Hispanic. Id. ¶ 3; ECF No. 33-4 at 13-14.

        Katherine Cardona, who is Hispanic, was hired by WHA as a Leasing Clerk in 2013.

ECF No. 40-1 ¶ 5. Her general duties were interviewing tenants, verifying income, calculating

rents, and maintaining records; providing accurate information to tenants was a critical aspect of

these duties. Id. She is a member of the Municipal Employees Union Independent, Local 506,

SEIU, AFL-CIO (“Union”). Id. ¶ 3. WHA and the Union entered into a Collective Bargaining

Agreement covering the period July 1, 2016 – June 30, 2019 (“CBA”). Id. The CBA contains a

provision prohibiting discrimination based on race as well as other protected classes. Id. ¶ 10.

Haddad granted Cardona step increases to her hourly wage rate in 2016, 2017, and 2018 based



2
  Cardona admits only that Smith was appointed to the Assistant Director position, but states that she has no
personal knowledge of the reasons for Smith’s appointment. ECF No. 40-1 ¶ 13. Because paragraph 13 of WHA’s
Local Rule 56(a)1 Statement is supported by Haddad’s affidavit, and because Cardona does not contest paragraph
13, I deem it admitted for the purpose of this summary judgment motion. See D. Conn. L. Civ. R. 56(a)1 (“Each
material fact set forth in the Local Rule 56(a)1 Statement and supported by the evidence will be deemed admitted
(solely for purposes of the motion) unless such fact is controverted by the Local Rule 56(a)2 Statement required to
be filed and served by the opposing party in accordance with this Local Rule, or the Court sustains an objection to
the fact.”).

                                                         2
          Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 3 of 33




on her prior year’s job performance. Id. ¶ 6. She identified Cardona as having a “good job

performance” in 2016 and a “great job performance” in 2017 and 2018. Id. Prior to October

2017, Cardona had “no issues” with Haddad. Id. ¶ 8.

         In October 2015, a leasing clerk position became available at the Housing Authority. Id.

¶ 18. The previous employee holding that position provided leasing clerk duties for Section 8

tenants. Id. In 2016, Haddad promoted Miriam Torres, who is Hispanic, from her receptionist

position to the vacant leasing clerk position. Id. ¶¶ 18-20; ECF No. 33-4 at 13.3 Haddad

assigned to Torres responsibility as leasing clerk for the public housing program – Cardona’s

prior responsibility – and reassigned Cardona to handle the Section 8 leasing clerk duties. ECF

No. 40-1 ¶ 21.4 Torres is the niece of Nelida (Beltran) Figueroa who was, at the time of Torres’




3
  In Cardona’s Local Rule 56(a) statement, she admits that the leasing clerk position eventually filled by Torres
became available in October 2015 and that Torres was not hired for the leasing clerk position until at least
approximately one year later. ECF No. 40-1 ¶ 18. That timeline is consistent with Haddad’s affidavit and
attachment, both of which support the notion that Torres was hired as a leasing clerk in 2016, see ECF No. 33-4 ¶
14; id. at 13, as well as the affidavit of Judy Smith, see ECF No. 33-5 ¶ 11. But in Cardona’s Local Rule 56(a)
statement of additional material facts, she states that Haddad reassigned the Section 8 leasin g clerk duties to
Cardona in October 2017. ECF No. 40-1 at 18 ¶ 3 (citing to Cardona’s affidavit). And at one point in her
deposition, Cardona testified that she was moved to the Section 8 position in retaliation for her complaints about the
English-only policy. ECF No. 33-7 at 42-44. Nonetheless, because Cardona has made no retaliation claim in this
case, whether this reassignment of duties occurred in 2016 or 2017 is not material to the disposition of the Housing
Authority’s summary judgment motion.
4
  In Cardona’s Local Rule 56(a)2 statement, she denies paragraph 21 in its entirety. See ECF No. 40-1 ¶ 21. But
because the Housing Authority provides a specific citation to admissible evidence to support this fact (Haddad’s
affidavit, ECF No. 33-4 ¶ 15), and because Cardona provides no citation at all supporting her denial, I deem
paragraph 21 admitted for the purposes of this summary judgment motion. See D. Conn. L. Civ. R. 56(a)(2)(i) (“A
party opposing a motion for summary judgment shall file and serve with the opposition papers a document entitled
‘Local Rule 56(a)2 Statement of Facts in Opposition to Summary Judgment,’ which shall include a reproduction of
each numbered paragraph in the moving party’s Local Rule 56(a)1 Statement followed by a response to each
paragraph admitting or denying the fact and/or objecting to the fact as permitted by Federal Rule of Civil Procedure
56(c). . . . All admissions and denials shall be binding solely for purposes of the motion unless otherwise specified.
All denials must meet the requirements of Local Rule 56(a)3. . . .”); id. 56(a)(3) (“Each statement of material fact by
a movant in a Local Rule 56(a)1 Statement or by an opponent in a Local Rule 56(a)2 Statement, and each denial in
an opponent’s Local Rule 56(a)2 Statement, must be followed by a specific citation to (1) the affidavit of a witness
competent to testify as to the facts at trial, or (2) other evidence that would be admissible at trial. . . . Failure to
provide specific citations to evidence in the record as required by this Local Rule may result in the Court deeming
admitted certain facts that are supported by the evidence in accordance with Local Rule 56(a)1, or in the Court
imposing sanctions, including, when the movant fails to comply, an order denying the motion for summary
judgment, and when the opponent fails to comply, an order granting the motion if the motion and supporting
materials show that the movant is entitled to judgment as a matter of law.”).

                                                           3
          Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 4 of 33




promotion, WHA’s Section 8 Specialist – a position with direct oversight over the Section 8

leasing clerk. ECF No. 40-1 ¶ 20. According to Haddad, she reassigned the Section 8 leasing

clerk responsibilities to Cardona to avoid a potential conflict of interest posed by Torres and

Figueroa’s family relationship. Id. ¶ 21.5 Haddad also reassigned Section 8 leasing clerk duties

to Cardona – and assigned public housing leasing clerk duties to Torres – to help avoid conflicts

that might arise between Cardona and her or her husband’s relatives, friends, or other individuals

who lived in public housing. Id. ¶ 22.6 No such potential conflicts would exist as a result of

Cardona being responsible for the Section 8 properties. Id. In addition, Haddad believed that it

would be helpful to have Cardona responsible for the Section 8 properties because then she

would have experience with both the Section 8 and the public housing properties, which would

provide WHA with additional flexibility in the future. Id. ¶ 23.7 Cardona suffered no loss of

compensation or benefits from being reassigned to the Section 8 residents, id. ¶ 24, never

complained to Haddad about the reassignment, id. ¶ 25, and never filed a grievance under the

Union’s collective bargaining agreement contesting the decision, id. ¶ 26.

        On March 21, 2017, Haddad held a meeting with office staff in which she discussed,

among other issues, speaking Spanish during working hours. Id. ¶ 14. Specifically, Haddad told

the staff that they should speak English during working hours, unless they were speaking to, or

interpreting for, Spanish-speaking tenants or for other business needs. Id. ¶ 15. Staff could

speak Spanish during breaks or other non-work times. Id. Haddad made this decision because



5
  See note 4, supra.
6
  As with paragraph 21, Cardona denies paragraph 22 in its entirety but does not cite any evidence in support of the
denial. ECF No. 40-1 ¶ 22. As a result, and because paragraph 22 is supported by Haddad’s affidavit, ECF No. 33 -
4 ¶ 18, and Cardona’s deposition, ECF No. 33-7 at 67-70, I deem paragraph 22 admitted for the purposes of WHA’s
summary judgment motion under Local Rule 56(a)3. See supra note 4.
7
  Again, Cardona denies paragraph 23 in its entirety but cites no evidence in support of the denial. ECF No. 40-1 ¶
23. As a result, and because paragraph 23 is supported by Haddad’s affidavit, ECF No. 33 -4 ¶ 17, I deem paragraph
23 admitted for the purposes of this summary judgment motion under Local Rule 56(a)3. See supra note 4.

                                                         4
          Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 5 of 33




office employees who spoke only English had expressed that they often felt uncomfortable when

employees spoke Spanish to each other during working hours, and because neither Haddad nor

Smith could speak Spanish and therefore could not tell if the employees were being trained

correctly. Id. ¶¶ 14-15.8 Haddad also instructed staff that if one of them ever had concerns about

the nature or type of conversation that was taking place between other co -workers, the concerned

co-worker could say the word “cashews” to signal that the employee was uncomfortable with the

conversation; this included situations where the employees might be speaking Spanish with each

other as well as inappropriate language, jokes, etc. Id. ¶ 17.9 Cardona never complained to

Smith about these restrictions on speaking Spanish in the office. Id. ¶ 16.

         On February 20, 2018, Cardona called WHA’s attendance line and indicated that she

would not be able to go to work that day because of a family emergency. Id. ¶ 35. After

receiving Cardona’s message from the attendance line, Smith determined that Cardona did not

have sufficient sick leave to cover all seven hours of her February 20, 2018 absence from work.

Id. ¶ 36. Cardona had previously received a verbal warning from Smith because her absences

exceeded her available sick time. Id. ¶ 34. Section Eight of Article 13, Leave Provisions, of the

CBA provides, in relevant part: “[V]acation days may be used as sick days, but only if the

employee provides the Executive Director with a doctor’s note immediately upon return to work.




8
  Cardona denies this portion of paragraph 14, as well as the portion of paragraph 15 stating that the rule regarding
the use of Spanish was made “in order to avoid their co-workers from feeling uncomfortable and for efficiency of
operations”. See ECF No. 40-1 ¶¶ 14-15. But Cardona cites no evidence in support of her denial and because
paragraphs 14 and 15 are supported by the affidavits of Haddad, ECF No. 33 -4 ¶¶ 21-22, and Smith, ECF No. 33-5
¶¶ 7-8, I deem both paragraphs admitted for the purposes of this summary judgment motion under Local Rule
56(a)3. See supra note 4.
9
  Cardona objects to this paragraph in that it “mischaracterizes the use of the word ‘cashews’” because “[i]t was a
word uttered only by Ms. Haddad to get employees to stop talking in Spanish or to stop talking at all.” ECF No. 40-
1 ¶ 17. But, again, Cardona cites no evidence in support of her denial and, because paragraph 17 is supported by
Haddad’s affidavit, ECF No. 33-4 ¶ 23, I deem this paragraph admitted for the purposes of this summary judgment
motion under Local Rule 56(a)3. See supra note 4.

                                                         5
        Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 6 of 33




All other use of vacation time must be approved by the Executive Director in writing at least

forty-eight (48) hours prior to use.” Id. ¶ 33. Employees are subject to discipline if they do not

have sufficient accrued leave to cover their time off. Id. ¶ 34. As a result, Smith advised

Cardona that she needed to obtain a doctor’s note. Id. ¶ 36. Cardona responded to Smith’s

request by sending her an email on February 21, 2018 indicating that she would bring in a

doctor’s note. Id. ¶ 37. Cardona’s email stated as follows:

       Hi Judy

       I will bring a doctor[’]s note tomorrow. I have a personal issue going on with me
       physically. Yesterday was kind of an emergency for me to go see the doctor and I did. I
       thought I had the time and didn’t need the letter, so I will bring tomorrow.

Id. Cardona later admitted during her deposition that she did not, in fact, see a doctor on

February 20, 2018. Id. ¶ 38.

       On February 22, 2018, Cardona place a note from the Willimantic location of

Generations Family Health Center (“Generations”) in Smith’s basket. Id. ¶ 39. The unsigned

note listed “Dana Wiseman MD” as the “Primary Care Provider” and read as follows:

       Feb 20, 2018

       Re: Katherine Cardona

       To Whom It May Concern:

       Katherine Cardona was seen in my office on 2/20/18 due to an Emergency Medical Visit.
       Mrs. Cardona may return to work with no restrictions.

       Sincerely,

       Authorized by: Dana Wiseman MD on Feb 20, 2018 2:56 pm

Id. Upon reviewing the February 20, 2018 note, Smith noted that it was unsigned and gave it to

Haddad. Id. ¶ 40. Haddad had recently received doctors’ notes from Generations that were




                                                 6
          Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 7 of 33




signed by the applicable physician or physician’s assistant 10 and instructed Smith to contact

Generations to validate the note. Id. ¶¶ 41-42. On February 22, 2018, Smith spoke with Benjie

Rivera, the Willimantic Dental & Medical Practice Manager for Generations about the February

20, 2018 note, including the fact that it was unsigned. Id. ¶ 43. Rivera told her that Generations

could not validate the February 20, 2018 doctor’s note; Rivera confirmed that “the letter given to

your staff member is not a valid letter that was given by our Provider” via email on February 26,

2018. Id.11

         Smith then advised Haddad of the response she received from Rivera regarding the

February 20, 2018 doctor’s note. Id. ¶ 44.12 Haddad scheduled a pre-disciplinary meeting on




10
   Cardona denies paragraph 41 in its entirety but cites no evidence in support of the denial. As a result, and because
paragraph 41 is supported by such a signed note, ECF No. 33-13 and Haddad’s affidavit, ECF No. 33-4 ¶ 29, I deem
paragraph 41 admitted for the purposes of this motion for summary judgment under Local Rule 56(a)3. See supra
note 4.
11
   Cardona objects to paragraph 43 “on that basis that it is inadmissible hearsay.” ECF No. 40 -1 ¶ 43. WHA
responds to this objection by stating that the information in paragraph 43 is confirmed by sworn testimony from
Smith and that the conversation between Rivera and Smith is offered to prove what was said and its effect on Smith
(and Haddad) – not for the truth of what was said. As a result, WHA argues that these conversations are not hearsay
under Federal Rule of Evidence 801(c)(2). See ECF No. 41 at 10. I agree with WHA to the extent that Smith’s
testimony as to what Rivera said goes to its effect on Smith and, ultimately, Haddad, to whom Smith passed along
the email and information from Rivera. ECF No. 33-5 at ¶¶ 30-31. Smith is plainly competent to testify to what
Rivera said to her and, to the extent Rivera’s statements are offered to show Smith’s and Haddad’s state of mind, her
testimony as to her conversation with Rivera is not hearsay and is therefore admissible. See Fed. R. Evid. 801(c)
(“‘Hearsay’ means a statement that: (1) the declarant does not make while testifying at the current trial or hearing;
and (2) a party offers in evidence to prove the truth of the matter asserted in the statement.”); see also 2 Robert P.
Mosteller et al., McCormick On Evidence, § 246 (8th ed. 2020) (“[Rule 801(c)’s] definition means, therefore, that
out-of-court conduct is not hearsay if . . . it is not offered to prove the truth of the matter asserted.”); id. § 249
(“Utterances and writings offered to show effect on hearer or reader. A statement that D made a statement to X is
not subject to attack as hearsay when its purpose is to establish the state of mind thereby induced in X, such as
receiving notice or having knowledge or motive, or to show the information which X had as bearing on the
reasonableness, good faith, or voluntariness of subsequent conduct, or on the anxiety produced.”) (footnotes
omitted). Further, evidence as to Smith’s state of mind – and, by virtue of Smith’s informing Haddad of Smith’s
conversation with and email from Rivera, Haddad’s state of mind – is relevant to the extent it informs WHA’s
reasons for terminating Cardona’s employment. Thus, Cardona’s objection is overruled. It is also waived because it
was not discussed in Cardona’s memorandum of law. D. Conn. L. Civ. R. 56(a)2 (“A party shall be deemed to have
waived any argument in support of an objection that such party does not include in its memorandum of law.”).
12
   Cardona objects to paragraph 44 on the grounds that it is inadmissible hearsay. ECF No. 40 -1 ¶ 44. But, as the
Housing Authority points out, ECF No. 41 at 10, paragraph 44 involves actions taken by Smith (supported by sworn
testimony from Smith, ECF No. 33-5 ¶ 31) after receiving Rivera’s response and is therefore not hearsay. See supra
note 11. Cardona’s objection is therefore overruled.

                                                          7
          Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 8 of 33




February 28, 2018 – later rescheduled to occur on March 5, 2018 – with Cardona and her Union

representative, Theo Horesco, to discuss the situation. Id. ¶¶ 45, 56. Haddad prepared a letter

dated February 28, 2018, which she provided to Cardona and Horesco,13 outlining her concerns

about the February 20, 2018 doctor’s note. Id. On March 1, 2018, Haddad received a two-page

fax from Generations. The first page of the fax was from Generations but did not indicate who

specifically had sent the fax. Id. ¶ 48. The fax was addressed to Haddad “Re: Katherine

Cardona.” Id. The second page of the fax appeared to be the same February 20, 2018 doctor’s

note that Cardona had previously given to Smith except that the faxed letter had a fax number

and other information on top. Id. ¶ 49. After receiving the fax from Generations, Haddad went

to the Generations office to verify that the fax had been sent from that location and was informed

that it had been but that Generations could not validate the February 20, 2018 letter because it

had no record of Dr. Wiseman or any other physician having spoken to or seen Cardona that day.

Id. ¶ 52.14



13
   In her Local Rule 56(a) statement Cardona objects to paragraphs 46, 47, 50, 53, and the second sentence of 62 on
the basis that they are inadmissible hearsay. ECF No. 40-1 ¶¶ 46, 47, 50, 53, 62. But Cardona does not raise or
discuss these objections at all in her memorandum of law. See ECF No. 40. Under Local Rule 56(a)2(i), “[a] party
shall be deemed to have waived any argument in support of an objection that such party does not include in its
memorandum of law.” D. Conn. L. Civ. R. 56(a)2(i). As a result, Cardona has waived her objections to these
paragraphs. Nevertheless, in the interest of justice, I will not consider these paragraphs because they contain
inadmissible hearsay. In particular, each contains statements: (1) about communications between Haddad and
Horesco; (2) that concern the pre-disciplinary hearing and the February 20, 2018 doctor’s note; (3) that are
supported only by Haddad’s affidavit; and (4) that appear (at least in part) to be offered for the truth of what was
said. Id. Further, while WHA responds to a number of Cardona’s objections, see ECF No. 41 at 9-10, it is silent as
to these specific objections. Thus, I do not consider the statements in paragraphs 46, 47, 50, 53, and the second
sentence of 62 in this ruling.
14
   Cardona objects to the entirety of paragraph 52 on the basis that it is inadmissible hearsay. ECF No. 40-1 ¶ 52.
WHA responds by arguing that this paragraph is supported by the sworn testimony of Haddad about a conversation
between her and a representative of Generations and that the conversation is offered to prove what was said and its
effect on Haddad – not for the truth of what was said. As a result, WHA argues that this conversation is not hearsay
under Federal Rule of Evidence 801(c)(2). See ECF No. 41 at 10. I agree with WHA because Haddad’s testimony
as to what the Generations representative said about whether it could verify the fax goes to its effect on Haddad.
Haddad is plainly competent to testify as to her going to Generations and to what was said to her and, to the extent
the statements of the Generations representative that Generations could not validate the February 20, 2018 note
because it had no record of Cardona’s being seen by a medical professional on that day are offered to show
Haddad’s state of mind, her testimony as to her conversation with the Generations representative is not hearsay and

                                                         8
          Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 9 of 33




        Later in the day on March 1, Haddad asked Cardona to come to her office (Smith was

also present). Id. ¶ 54. Haddad showed Cardona the February 20, 2018 letter that was attached

to the fax and asked her if this was the letter that she intended to have Generations fax to

Haddad. Id. ¶ 55. Cardona confirmed that it was. Id. Haddad noted that the February 20, 2018

faxed letter was unsigned and that Cardona would have to submit a signed doctor’s note for her

February 20, 2018 absence by close of business the next day, Friday, March 2, 2018 or the pre -

disciplinary meeting with Cardona and Horesco would take place on Monday, March 5, 2018.

Id. ¶ 56. Cardona understood that she needed to provide the doctor’s note. Id.15 During the

March 1 meeting, Cardona never admitted that she was not seen by Dr. Wiseman on February

20, 2018 or that she had gone to Generations and left the facility before being seen by a doctor.

Id. ¶ 57.16

        On March 2, 2018, Cardona did go to see Dr. Wiseman but did not ask him or anyone

else at Generations to sign a note excusing her from work on February 20, 2018. Id. ¶ 58. On

March 4, 2018, Cardona sent Haddad an email in which she explained, for the first time, that she

had gone to Generations on February 20, 2018 as a walk-in patient, that she waited there two

hours to be seen, and that she started to feel sick and went ho me. Id. ¶ 59.17 On Monday, March



is therefore admissible. See Fed. R. Evid. 801(c). In any case, Cardona admits that she was not seen by Dr.
Wiseman or any other doctor on February 20, 2018, see ECF No. 40-1 ¶¶ 59, 61, and it follows that, because she
was never seen by a doctor that day, Generations would not have any record of Cardona being seen by a doctor that
day.
15
   Cardona denies this sentence of paragraph 56, but cites no evidence in support of the denial. As a result, and
because that sentence is supported by Cardona’s deposition transcript, see ECF No. 33-7 at 132 (“Q. So [Haddad
and Smith] told you you need to get a signed note [during the March 1, 2018 meeting]. A. Yes. Q. So you walk out
of that meeting knowing you need to get a signed note. A. Yes.”), I deem that sentence of paragraph 56 admitted for
the purposes of this summary judgment under Local Rule 56(a)3. See supra note 4.
16
   Cardona denies this paragraph in its entirety but cites no evidence in support o f the denial. As a result, and
because paragraph 57 is supported by Haddad’s affidavit, ECF No. 33-4 ¶ 40, I deem paragraph 57 admitted for the
purposes of this summary judgment motion under Local Rule 56(a)3. See supra note 4.
17
   Cardona denies this paragraph in the Local Rule statement to the extent it states that the March 4 email was the
first time she told Haddad that she did not actually see a doctor on February 20, 2018. ECF No. 40-1 ¶ 59. But
Cardona cites no evidence in support of her denial and, because that portion of paragraph 59 is supported by

                                                        9
         Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 10 of 33




5, 2018, Haddad conducted the pre-disciplinary meeting with Cardona; Smith and Horesco also

attended the meeting. Id. ¶ 60.

         At the March 5, 2018 pre-disciplinary meeting, Haddad advised Cardona that she had

provided false and inaccurate information by submitting the February 20, 2018 note from

Generations which stated that she was seen by Dr. Wiseman even though Cardona knew that she

had not actually seen Dr. Wiseman that day. Id. ¶ 61. Cardona never provided any note

prepared by a doctor or physician’s assistant to justify her February 20, 2018 absence from work.

Id. ¶ 62.18 Cardona knew on February 21, 2018 when Smith asked her to bring in a doctor’s note

that she did not see Dr. Wiseman or any other physician or physician’s assistant on February 20,

2018. Id. ¶ 63. Yet Cardona knowingly did not disclose to Smith or Haddad that she had not

seen a physician on February 20, 2018 until March 4, 2018. Id.19 At the conclusion of the

March 5, 2018 pre-disciplinary meeting, Haddad verbally notified Cardona that she was being

terminated from employment with WHA that day. Id. ¶ 64. Haddad sent Cardona a letter dated

March 9, 2018 confirming Cardona’s termination effective Monday, March 5, 2018. Id. ¶ 65. In

this letter, Haddad outlined reasons for Cardona’s termination which included that: (1) Cardona

never submitted a signed doctor’s note confirming that she was out of work on February 20,

2018 because she was sick; (2) Cardona knowingly submitted the February 20, 2018 letter from




Cardona’s deposition transcript, ECF No. 33-7 at 143 (“[Q.] Is this [March 4, 2018 email] the first time now you’re
telling your employer that you were never seen by a doctor? A. Yes. Q. Okay. February 20. A. Yes. Q. Just so the
record is clear. So you had never mentioned this to anybody before? A. No.”), I deem that portion of paragraph 59
admitted for the purposes of this summary judgment motion under Local Rule 56(a)3. See supra note 4.
18
   Cardona denies this sentence of the paragraph, but she cites no evidence in support of the denial. As a result, and
because that sentence is supported by Haddad’s affidavit, see ECF No. 33-4 ¶¶ 44-45, I deem that sentence of
paragraph 62 admitted for the purposes of this summary judgment motion under Local Rule 56(a)3. See supra note
4.
19
   Cardona denies paragraph 63 in its entirety but cites no evidence supporting the denial. ECF No. 40 -1 ¶ 63. As a
result, and because paragraph 63 is supported by Cardona’s deposition transcript, ECF No. 33-7 at 143, Haddad’s
affidavit, ECF No. 33-4 ¶ 46, and Smith’s affidavit, ECF No. 33-5 ¶ 35, I deem paragraph 63 admitted for the
purposes of this summary judgment motion under Local Rule 56(a)3. See supra note 4.

                                                         10
         Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 11 of 33




Generations containing false information since she was never seen by Dr. Wiseman at

Generations on February 20, 2018; and (3) despite having repeated opportunities to do so,

Cardona never told representatives of WHA that she had not been examined by Dr. Wiseman or

any other physician at Generations until her March 4, 2018 email. Id.

         Cardona never filed any complaint about Haddad to the WHA Board of Commissioners.

Id. ¶ 9. Cardona also never filed a grievance against Smith because of what she alleges was

belittling, demeaning, and discriminating behavior, including allegations that Smith made fun of

her accent. Id. ¶ 10.

         Following her termination, Cardona applied for unemployment compensation benefits.

Id. ¶ 66.20 Before issuing its decision, the Employment Security Board of Review provided

Cardona with the opportunity to submit a signed letter from Dr. Wiseman that he gave

permission to the Generations receptionist “to generate medical documentation on February 20,

2018, indicating that the claimant [Cardona] was seen in the office and was released by him to

return to work without restrictions.” Id. Cardona never submitted the requested signed letter

from Dr. Wiseman. Id.

         On April 3, 2018, Haddad hired Katiana Nickle, who is Hispanic, for the leasing clerk

position previously held by Cardona. Id. ¶ 67.21 In addition, during Haddad’s tenure as



20
   Cardona objects to paragraph 66 on the basis of relevance. ECF No 40 -1 ¶ 66. But because she has not included
this objection in her memorandum opposing summary judgment, Cardona has waived this argument under Local
Rule 56(a)2(i). See supra note 13. In any case, the information contained in paragraph 66 is relevant to the extent
that it: (1) tends to make the fact that Generations could not validate Cardona’s February 20, 2018 doctor’s note, and
therefore that Cardona was unable to produce a version of that note signed by a doctor or physician’s assistant from
Generations, more probable; and (2) is a fact of consequence because WHA contends that it terminated Cardona’s
employment for knowingly submitting a fraudulent medical note. See Fed. R. Evid. 401 (“Evidence is relevant if:
(a) it has any tendency to make a fact more or less probable than it would be without the evidence; and (b) the fact is
of consequence in determining the action.”).
21
   Cardona objects to paragraph 67 on the basis of relevance and states that she “has no personal knowledge.” ECF
No. 40-1 ¶ 67. WHA responds to the objection by citing to cases from courts in the Second Circuit that find that the
hiring of a replacement of someone from the same protected class as the plaintiff undermines or rebuts any inference
of unlawful discrimination on the basis of that protected class. ECF No. 41 at 9. I agree with the Housing Authority

                                                         11
         Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 12 of 33




Executive Director, she promoted three Hispanic individuals. As noted above, Torres was

promoted from receptionist to leasing clerk in 2016. Id. ¶ 27. In 2016, Haddad promoted

Marisely Jimenez, who is Hispanic, from the position of “Leasing Clerk” to “Senior Leasing

Clerk.” Id. This promotion resulted in a pay increase to Jimenez and included her having some

supervisory and training responsibilities over WHA’s leasing clerks. Id. In 2019, Haddad

promoted Edwin Maldonado, who is also Hispanic, to the position of Physical Plant Manager.

Id.22 Since being appointed as Executive Director in August 2013, Haddad has hired five

Hispanic employees at WHA. Id. ¶ 69.23 Aside from Cardona, the only other WHA employee

terminated by Haddad during her tenure as Executive Director was Mark Maheu in 2016; Maheu

is White and worked as an inspector for WHA. Id. ¶ 68.24

II.     LEGAL STANDARD

        “Summary judgment is appropriate only if the movant shows that there is no genuine

issue as to any material fact and the movant is entitled to judgment as a matter of law.” Tolan v.

Cotton, 572 U.S. 650, 657-58 (2014) (internal quotation marks and citations omitted). In




and, in any case, Cardona has waived this argument Local Rule 56(a)2(i), see supra note 13, because she did not
include it in her memorandum opposing summary judgment. Thus, I deem paragraph 67 admitted for the purposes
of this summary judgment motion. See also D. Conn. L. Civ. R. 56(a)1 & supra note 2.
22
   Cardona states that she has insufficient knowledge regarding Maldonado’s promotion to respond. ECF No. 40 -1 ¶
27. As a result, and because that statement is supported by Haddad’s affidavit, ECF No. 33 -4 ¶ 5; id. at 14, I deem
that portion of paragraph 27 admitted for the purposes of this summary judgment motion under Local Rule 56(a)1.
See supra note 2.
23
   Cardona denies this paragraph and states that Haddad hired only two Hispanic employees, but Cardona cites no
evidence in support of her denial. ECF No. 40-1 ¶ 69. As a result, and because paragraph 69 is supported by
Haddad’s affidavit and supporting exhibit, ECF No. 33-4 ¶ 8; id. at 13-14, I deem paragraph 69 admitted for the
purposes of this summary judgment motion under Local Rule 56(a)3. See supra note 4.
24
   Cardona objects to this paragraph on the basis of relevance and denies that Maheu was white. ECF No. 40 -1 ¶ 68.
Rather, Cardona contends that Maheu is Hispanic but cites no evidence in support of her objection. Id. As a result,
and because paragraph 68 is supported by Haddad’s affidavit, ECF No. 33-4 ¶ 9, I deem paragraph 68 admitted for
the purposes of this summary judgment motion under Local Rule 56(a)3. See supra note 4. As to relevance, WHA
responds by arguing that evidence demonstrating that Haddad has terminated non-Hispanic as well as Hispanic
employees assists in rebutting any inference of discrimination by Haddad. I agree with WHA and, in any case,
Cardona has waived this argument under Local Rule 56(a) by failing to include the objection in her memorandum
opposing summary judgment. See supra note 13.

                                                        12
        Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 13 of 33




reviewing the summary judgment record, a court must “construe the facts in the light most

favorable to the nonmoving party and must resolve all ambiguities and draw all reasonable

inferences against the movant.” Caronia v. Philip Morris USA, Inc., 715 F.3d 417, 427 (2d Cir.

2013). “A genuine dispute of material fact exists for summary judgment purposes where the

evidence, viewed in the light most favorable to the nonmoving party, is such that a reasonable

jury could decide in that party’s favor.” Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 843 (2d

Cir. 2013). The moving party bears the burden of demonstrating that no genuine issue exists as

to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323-25 (1986). If the moving party

carries its burden, “the opposing party must come forward with specific evidence demonstrating

the existence of a genuine dispute of material fact.” Brown v. Eli Lilly & Co., 654 F.3d 347, 358

(2d Cir. 2011) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)).

III.   DISCUSSION

       The Housing Authority has moved for summary judgment as to Cardona’s race

discrimination claim, arguing that: (1) Cardona cannot establish a prima facie case of race

discrimination because she cannot meet her burden to demonstrate an inference of

discrimination; (2) even if the court determines that Cardona has established a prima facie case,

the Housing Authority has established a legitimate, non-discriminatory business reason for the

termination of Cardona’s employment, i.e., that she knowingly provided an unsigned doctor’s

note containing false information in connection with her February 20, 2018 absence from work ;

and (3) Cardona cannot prove that the Housing Authority’s legitimate, non-discriminatory reason

is a pretext for discrimination based on race. ECF No. 33 at 1-2. Cardona has responded by

arguing that: (1) genuine issues of material fact exist as to whether the Housing Authority

terminated Cardona’s employment on the basis of race; and (2) the Housing Authority’s reason –

that she provided an unsigned and false doctor’s note – is pretext. ECF No. 40 at 1. For the

                                               13
        Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 14 of 33




reasons discussed below, I find that: (1) Cardona has not met her minimal burden to show that

WHA terminated her employment “under circumstances giving rise to an inference of

discriminatory intent”, Holcomb, 521 F.3d at 138; (2) even if Cardona could meet this burden,

the Housing Authority has met its burden of production to articulate a legitimate, non-

discriminatory reason to terminate Cardona’s employment; and (3) Cardona has failed to raise a

genuine factual dispute about whether WHA’s reason was pretextual or whether the decision to

terminate her employment with WHA was based, even in part, on her race. As a result, I must

grant the Housing Authority’s motion for summary judgment as to Cardona’s race discrimination

claim under Title VII.

       A.      Title VII of the Civil Rights Act of 1964

       Title VII of the Civil Rights Act of 1964, as relevant here, provides that it is an “unlawful

employment practice for an employer . . . to discharge any individual . . . because of such

individual’s race . . . .” 42 U.S.C. § 2000e–2(a)(1). “[A]n unlawful employment practice is

established when the complaining party demonstrates that race . . . was a motivating factor for

any employment practice, even though other factors also motivated the practice.” Id. § 2000e–

2(m). “An employment decision, then, violates Title VII when it is based in wh ole or in part on

discrimination.” Holcomb v. Iona Coll., 521 F.3d 130, 137-38 (2d Cir. 2008) (emphasis in

original) (internal citations and quotation marks omitted).

       Race discrimination claims under Title VII are analyzed under the burden-shifting

framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03 (1973). See

Brown v. City of Syracuse, 673 F.3d 141, 150 (2d Cir. 2012). Under McDonnell Douglas, “the

plaintiff bears the initial burden of establishing a prima facie case of discrimination.” Holcomb,

521 F.3d at 138. “[T]he showing the plaintiff must make as to the elements of the prima facie



                                                14
        Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 15 of 33




case in order to defeat a motion for summary judgment is de minimis.” Cronin v. Aetna Life Ins.

Co., 46 F.3d 196, 203-04 (2d Cir. 1995) (internal quotation marks and citation omitted). To

establish a prima facie case of race discrimination in violation of Title VII, the plaintiff must

demonstrate that: “(1) that [s]he belonged to a protected class; (2) that [s]he was qualified for the

position [s]he held; (3) that [s]he suffered an adverse employment action; and (4) that the

adverse employment action occurred under circumstances giving rise to an inference of

discriminatory intent.” Holcomb, 521 F.3d at 138. In determining whether the plaintiff has met

her de minimis initial burden of showing “circumstances giving rise to an inference of

discrimination,” “the function of the court on a summary judgment motion is to determine

whether the proffered admissible evidence shows circumstances that would be sufficient to

permit a rational finder of fact to infer a discriminatory motive.” Cronin, 46 F.3d at 204. “It is

not the province of the summary judgment court itself to decide what inferences should be

drawn.” Id.

       “If the plaintiff [establishes a prima facie case], the burden shifts to the defendant to

articulate some legitimate, non-discriminatory reason for its action.” Holcomb, 521 F.3d at 138

(internal quotation marks omitted). Under the second prong of McDonnell Douglas, the

defendant bears only a “burden of production”, not persuasion. Id. at 141. “If such a reason is

provided, plaintiff may no longer rely on the presumption raised by the prima facie case, but may

still prevail by showing, without the benefit of the presumption, that the employer’s

determination was in fact the result of racial discrimination.” Id. “The ultimate burden of

persuading the trier of fact that the defendant intentionally discriminated against the plaintiff

remains at all times with the plaintiff.” Id.




                                                 15
        Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 16 of 33




       In the Second Circuit, courts must use “caution about granting summary judgment to an

employer in a discrimination case where, as here, the merits turn on a dispute as to the

employer’s intent.” Holcomb, 521 F.3d at 137. “Where an employer has acted with

discriminatory intent, direct evidence of that intent will only rarely be available, so that affidavits

and depositions must be carefully scrutinized for circumstantial proof which, if believed, would

show discrimination.” Id. (internal quotation marks omitted). “Even in the discrimination

context, however, a plaintiff must provide more than conclusory allegations to resist a motion for

summary judgment.” Id.; see also Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000)

(“Summary judgment is appropriate even in discrimination cases [because] . . . the salutary

purposes of summary judgment—avoiding protracted, expensive and harassing trials—apply no

less to discrimination cases than to . . . other areas of litigation.” (internal quotation marks and

citation omitted)). “To avoid summary judgment in an employment discrimination case, the

plaintiff is not required to show that the employer’s proffered reasons were false or played no

role in the employment decision, but only that they were not the only reasons and that the

prohibited factor was at least one of the motivating factors.” Holcomb, 521 F.3d at 138 (internal

quotation marks omitted). If a plaintiff meets its burden to establish a prima facie case and the

defendant satisfies its burden to demonstrate a legitimate, non-discriminatory reason, the

plaintiff’s ultimate burden of persuasion “may be carried by the presentation of additional

evidence showing that the employer’s proffered explanation is unworthy of credence [or] it may

often be carried by reliance on the evidence comprising the prima facie case, without more.”

Cronin, 46 F.3d at 203 (internal quotation marks and citations omitted).




                                                  16
          Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 17 of 33




         B.       Cardona Has Not Met Her de minimis Burden to Establish a Prima Facie
                  Case of Race Discrimination under Title VII.

         Here, it is undisputed that Cardona has met the first three prongs of a prima facie race

discrimination claim under Title VII and McDonnell Douglas. Specifically, Cardona is a

member of a protected class because she is Hispanic, she was qualified for her job as a leasing

clerk, and she was subject to an adverse employment action when her employment with WHA

was terminated. See ECF No. 40 at 8-9. The parties disagree as to the fourth prong of a prima

facie case, i.e., whether Cardona has met her burden to show that “the adverse employment

action occurred under circumstances giving rise to an inference of discriminatory intent.”

Holcomb, 521 F.3d at 138. I agree with the Housing Authority and find that Cardona has not

carried her burden to establish a prima facie race discrimination case.

         To be sure, Cardona’s burden to establish a prima facie case is “de minimis.” Cronin, 46

F.3d at 203-04. Because “the court, in deciding a motion for summary judgment, is not to

resolve issues of fact, its determination of whether the circumstances give rise to an inference of

discrimination must be a determination of whether the proffered admissible evidence shows

circumstances that would be sufficient to permit a rational finder of fact to infer a discriminatory

motive.” Chambers v. TRM Copy Centers Corp., 43 F.3d 29, 37-38 (2d Cir. 1994) (internal

quotation marks and alteration omitted). While Cardona makes a number of general allegations

of race discrimination,25 she offers only the following specific allegations suggesting race

discrimination: (1) “Haddad insisted that the Hispanic employees not speak Spanish at work



25
  In Cardona’s operative complaint, she alleges that: (1) “Haddad immediately began discriminating against
Plaintiff Katherine Cardona on the basis of her race . . .”, ECF No. 31 ¶ 17; (2) “Haddad mistreated other Hispanics
in the office . . .”, id. ¶ 18; and (3) “Haddad targeted Hispanics to discriminate against”, id. ¶ 19. But because, at the
summary judgment stage, circumstances that give rise to an inference of discrimination must be based on admissible
evidence, I consider only Cardona’s specific allegations for which she provides evidence. See Chambers, 43 F.3d at
37-38. Her remaining allegations are the kind of “conclusory allegations” that cannot survive summary judgment.
See Holcomb, 521 F.3d at 137.

                                                           17
        Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 18 of 33




even though there was no business justification for such a rule”, ECF No. 40 at 1; (2) Haddad

“stated that she like[d] having Hispanics as employees because they always did exactly what she

told them to do”, id.; (3) “Haddad would not promote Hispanic employees into a management

position, and, in fact, did not promote one Hispanic employee to a management position even

though the individual had seniority and was recognized as an excellent employee”, id. at 1-2; and

(4) Smith “made fun of Ms. Cardona’s Spanish accent”, id. at 2. I address each specific

allegation in turn and find that none are supported by “admissible evidence . . . sufficient to

permit a rational finder of fact to infer a discriminatory motive” in the decision to terminate

Cardona. Chambers, 43 F.3d at 37-38.

       1.      WHA’s language policy is permissible and does not give rise to an inference of
               discriminatory intent.

       Cardona argues that there was no business justification for Haddad’s policy regarding the

use of Spanish in the workplace because Cardona and “her three co -workers who were all

Hispanic and Spanish speaking worked in a separate office where the Caucasian workers did not

work” and because the policy made her and her Hispanic co-workers “sad and upset”. ECF No.

40 at 9; see also ECF No. 40-1 at 19-20 ¶¶ 7-9. She also contends, without citing any authority,

that “[h]aving such a rule is itself a violation of Title VII.” ECF No. 40 at 9. Because Cardona

fails to submit any evidence to suggest that the promulgation of WHA’s language policy was

motivated by discriminatory animus, she cannot rely on this policy to establish an inference of

race discrimination. See St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 506-07 (1993) (“As

part of a disparate treatment claim, the plaintiff must establish that the employer acted with the

intent to discriminate.”).

       Having an “English-only” rule in the workplace is not a per se violation of Title VII. The

Equal Employment Opportunity Commission (“EEOC”) – the agency responsible for, among


                                                 18
        Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 19 of 33




other duties, promulgating regulations under Title VII – has promulgated a regulation

specifically addressing such a rule. Under this regulation, while an English-only rule “applied at

all times” in the workplace is “a burdensome term and condition of employment” that “the

Commission will presume” violates Title VII, such a rule is permissible when “applied only at

certain times” “where the employer can show that the rule is justified by business necessity.”

See 29 C.F.R. § 1606.7(a)-(b). In addition, “if an employer believes it has a business necessity

for a speak-English-only rule at certain times, the employer should inform its employees of the

general circumstances when speaking only in English is required and of the consequences of

violating the rule.” Id. § 1606.7(c). “If an employer fails to effectively notify its employees of

the rule and makes an adverse employment decision against an individual based on a violation of

the rule, the Commission will consider the employer’s application of the rule as evidence of

discrimination on the basis of national origin.” Id.

       Here, WHA’s English-only policy in the workplace was applicable only at certain times,

was justified by a business necessity, and was the subject of an adequate notice that Haddad

provided to WHA staff. As noted above, Haddad in March 2017 implemented a language policy

– after announcing the policy and its rationale during a staff meeting – that required staff to

speak English during working hours, unless they were speaking to, or interpreting for, Spanish

speaking tenants or for other business needs. ECF No. 40-1 ¶ 15. Staff could also speak Spanish

during breaks or other non-work times. Id. Haddad made this decision because office

employees who spoke only English had expressed that they often felt uncomfortable when

employees spoke Spanish to each other during working hours, and because neither Haddad nor

Smith could speak Spanish and therefore could not tell if the employees were being trained

correctly. Id. ¶¶ 14-15. As noted above, Cardona has failed to rebut this evidence. See note 8,



                                                 19
          Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 20 of 33




supra. While she does submit an affidavit averring that “Haddad and the other Caucasian

employees rarely interacted with me or the other non-management Hispanic employees in our

separate outer office,” that “[e]ven . . . when we had no interaction with tenants, she insisted that

we only speak English,” and “[t]here were no Caucasians who complained about o ur speaking

Spanish,” ECF No. 40-2 ¶ 8, these averments do not, ultimately, contradict Haddad’s own

averments showing the business reasons for her adoption of the policy. For example, Cardona

does not suggest that speaking Spanish did not interfere with Haddad’s and Smith’s ability to

monitor and ensure proper training. And her statement that “no Caucasians . . . complained” is

necessarily limited to her own personal knowledge, Fed. R. Civ. P. 56(c)(4), and does not

contradict Haddad’s averment that English-speaking-only employees did express concerns

“when other employees were speaking Spanish because the non-Spanish employees did not

know what they were saying.” ECF No. 33-4 at ¶ 21. Cardona’s averments – even if they had

been properly presented in her Local Rule 56 statement as support for her denials of WHA’s

assertions about the business need for an English-only policy at certain times, see note 8, supra –

thus are insufficient to raise a genuine dispute of material fact about WHA’s business

justification for requiring English-only at certain times.

         Courts in the Second Circuit have consistently found that such language policies are

permissible where, as here, the policy applied only at certain times, was justified by a business

necessity, and involved work-related communications by bilingual employees.26 See Pacheco v.



26
  Some claims targeting this kind of English-only policy are brought under a “disparate impact” theory. See 24
A.L.R. Fed. 2d 587. Even if Cardona were to make a disparate impact claim based on WHA’s language policy, it
would fail on the record before me. Disparate impact claims are evaluated under a burden-shifting framework that
requires the plaintiff, in the third stage, “to establish the availability of an alternative policy or practice that would
also satisfy the asserted business necessity, but would do so without producing the disparate effect.” See E.E.O.C. v.
Sephora USA, LLC, 419 F.Supp.2d 408, 413-14 (S.D.N.Y. 2005). Even assuming Cardona could meet the first
stage to show a prima facie disparate impact claim – and at least one court in the Second Circuit has suggested that
the EEOC’s regulation “assumes that the existence of [a ‘certain times’ English-only rule] satisfies an employee’s

                                                           20
         Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 21 of 33




New York Presbyterian Hosp., 593 F.Supp.2d 599, 613 (S.D.N.Y. 2009) (“Given the EEOC’s

position, it should not be surprising that Plaintiff has failed to identify a single case in which a

court upheld a Title VII claim in the face of a summary judgment motion where the language

policy involved work-related communications by bilingual employees and the policy was found

to further a legitimate business purpose.”); Sephora USA, LLC, 419 F. Supp. 2d at 415 (“Courts

have found ‘certain times’-type English-only rules permissible when they are justified by a need

to stem hostility between bilingual employees speaking a foreign language and employees who

do not speak that language, as well as when English-speaking supervisors need to understand

what is being said in a work area.” (collecting cases)). In addition, Cardona has presented no

evidence to suggest that any of the Spanish-speaking employees could not also speak English

(i.e., that they were not bilingual) or that WHA or its management acted with any intent to

discriminate when it promulgated its language policy. As a result, Cardona has failed to

demonstrate an inference of discrimination based on WHA’s workplace language policy.

        2.       The evidence of Haddad’s alleged statement that she “liked having Hispanics as
                 employees because they always did exactly what she told them to do” is
                 inadmissible hearsay.

        Next, Cardona alleges that “Haddad stated that she liked having Hispanics to work for

her because they did exactly what she told them to do,” ECF No. 40-1 at 20 ¶ 15, and argues this

“attitude to Hispanics was denigrating . . .”, ECF No. 40 at 10. The Housing Authority responds

by pointing out that, according to Cardona’s deposition, she never heard Haddad make this

comment but only heard it attributed to Haddad by one of her co-workers, Kathy Light. ECF No.




burden to establish a prima facie case of disparate impact”, see id. at 414, WHA has met its burden in the second
stage to show a business necessity and Cardona has provided no argument or evidence regarding the availability of
any alternative policy or practice that would also satisfy the asserted business necessity without producing the
disparate effect.

                                                       21
        Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 22 of 33




41 at 6. As a result, WHA argues that Cardona’s statement of what Light said is inadmissible

hearsay and thus cannot support an inference of discrimination. I agree with the Housing

Authority.

       Cardona’s deposition transcript, in relevant part, reads as follows:

       Cardona: Then Kathy Light, she was the union representative in the office, she told
       myself, Nellie and Maricelys, which is another employee there, that Kim was only hiring
       the Hispanics in the outer office, because the Hispanic girls always do what she says,
       what she asks of them without complaining.

       . ..

       Q. So this conversation you heard from Ms. Light? I want to make sure I have it
       correctly. So she told you -

       [Cardona]. Yes.

ECF No. 33-7 at 40; see also id. at 41-42 (“Q. Kathy said that [Haddad ‘only hires Hispanics in

the outer office, because we do whatever she says, and as well, she will not put any Hispanic girl

in any manager position’] at the same -- [Cardona]. Yes. Q. -- time? One time, that’s the only

time she said that to you. [Cardona]. Yes.”). Under Federal Rule of Evidence 801(c),

“‘[h]earsay’ means a statement that: (1) the declarant does not make while testifying at the

current trial or hearing; and (2) a party offers in evidence to prove the truth of the matter asserted

in the statement.” Fed. R. Evid. 801(c). Kathy Light’s statement about what Haddad said

satisfies the first prong, and because Cardona offers it to prove the truth of the matter asserted by

Light, i.e., that Haddad made the remark about when and why she would hire Hispanic women,

Light’s out-of-court statement is inadmissible hearsay. Because Cardona must present

admissible evidence sufficient to enable a rational factfinder to infer that Haddad harbored a

discriminatory motive, the statement that Cardona describes is only helpful to establishing a

prima facie race discrimination claim if Light’s statement that Haddad made the remark is



                                                 22
         Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 23 of 33




actually true. Thus, Cardona’s statement that Light told her that Haddad made an allegedly

discriminatory remark is inadmissible hearsay. Further, because Cardona presents no other

evidence in support her contention that Haddad stated that she “liked having Hispanics as

employees because they always did exactly what she told them to do” (or that Haddad made the

other statements Cardona testified that Light attributed to her, ECF No. 33 -7 at 41), that

contention is not “admissible evidence show[ing] circumstances that would be sufficient to

permit a rational finder of fact to infer a discriminatory motive.” Chambers, 43 F.3d at 38.

        3.       Haddad’s record of promoting Caucasian and Hispanic individuals does not give
                 rise to an inference of discrimination.

        Cardona argues that Haddad would not promote Hispanics to management positions in

general27 and, in one particular instance, hired a Caucasian instead of a qualified Hispanic

person. Specifically, Cardona argues that a rational factfinder could infer a discriminatory intent

because “Mariclys Jiminez 28 . . . should have been promoted to office manager and instead was

made senior housing clerk, a non-management position.” ECF No. 40 at 4. Cardona states that

“Jiminez was a young and smart Hispanic girl who[] had worked with the Willimantic Housing

Authority for 7 years. She had seniority for the promotion and was regarded by all her peers as

an excellent employee.” Id. Instead, Judy Smith, who is Caucasian, was selected for the

position. Id. The Housing Authority responds by arguing that Jimenez did not even apply for

the position filled by Smith and that Smith has worked for the Housing Authority for 32 years –

far longer than Jimenez. See ECF No. 41 at 7; ECF No. 33-1 at 16-17. In addition, WHA points

out that Haddad promoted three Hispanic individuals during her tenure (including Jimenez) and



27
   Cardona’s only evidence for the general proposition appears to be the same hearsay statement of Kathy Light that
I have found inadmissible. See ECF No. 33-7 at 41.
28
   Cardona and WHA appear to use different spellings (“Jiminez” versus “Jimenez”) when referring to the Hispanic
individual who Cardona alleges should have been selected to be WHA’s Assistant Director instead of Smith.

                                                        23
        Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 24 of 33




that of the two individuals she fired, one was Hispanic while the other was Caucasian. ECF No.

41 at 7. Cardona has failed to offer evidence to rebut these facts, and I find that Haddad’s record

of promoting Caucasian and Hispanic individuals does not give rise to an inference of

discrimination.

       First, as to Smith’s promotion to the position of Assistant Director, Cardona never alleges

– let alone submits evidence – that Jimenez actually applied for the position and does not contest

WHA’s statement that Smith was the only person to apply for this position. Cardona also does

not explain how Jimenez had “seniority” for the position when Smith had more than two decades

of additional experience at WHA compared with Jimenez. On that record, there is no basis on

which a reasonable factfinder could infer discriminatory intent. Second, Haddad’s record of

promoting, hiring, and firing individuals, if anything, cuts against an inference of discriminatory

intent. That is so because, with a workforce of only 24 employees, she promoted three Hispanic

individuals: Miriam Torres, from receptionist to leasing clerk in 2016, ECF No. 40-1 ¶ 27;

Marisely Jimenez, from the position of leasing clerk to senior leasing clerk, id.; and Edwin

Maldonado, to the position of Physical Plant Manager, id. Haddad has also hired five Hispanic

employees during her tenure as Executive Director, see id. ¶ 69, and fired only one – Cardona –

and one Caucasian individual. Id. ¶ 68. Lastly, Haddad hired a Hispanic individual, Katiana

Nickle, for the leasing clerk position previously held by Cardona. Id. ¶ 67. Taken together,

Haddad’s record of promoting, hiring, and firing undermines any inference of discriminatory

intent. See Inguanzo v. Hous. & Servs., Inc., 621 F. App’x 91, 92 (2d Cir. 2015) (holding that

plaintiff’s “replacement by another Hispanic woman further undermines her race and gender

claims”). Thus, a rational factfinder could not infer discriminatory intent on the basis of

Haddad’s record of promoting, hiring, or firing individuals at WHA.



                                                24
        Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 25 of 33




       4.      Smith’s alleged comments regarding Cardona’s accent, even if true, are stray
               remarks insufficient to infer discriminatory intent and bear no causal relationship
               to any adverse employment action.

       Lastly, Cardona argues that Smith “made fun of her accent and on numerous occasions

corrected how the Plaintiff spoke”. ECF No. 40 at 9. The Housing Authority responds by

arguing that Cardona provides no admissible evidence to support this claim and that, in any case,

she fails to explain how these comments relate to Haddad’s decision to terminate Cardona’s

employment with WHA. ECF No. 41 at 7. I find that no rational factfinder could infer

discriminatory intent in the termination decision on this basis.

       In Cardona’s deposition, she stated that, when Cardona was talking, Smith would say

things like “Oh no, you say it like this” or she would laugh and correct Cardona, saying “Why do

you say it like that?” ECF No. 33-7 at 82. Cardona then confirmed Smith did this around five

times. Id. at 83 (“Q. So around five times she made fun of what you said and corrected it.

[Cardona]. Right.”). Comments like these, even if true, are insufficient to support an inference

of discriminatory intent because they are stray remarks not made by the decision-maker and, on

the record before me, bear no connection to Haddad’s decision to terminate Cardona’s

employment with WHA. See Hasemann v. United Parcel Serv. of Am., Inc., No. 11–CV–554,

2013 WL 696424, at *6 (D. Conn. Feb. 26, 2013) (“It is well established that ‘the stray remarks

[even] of a decision-maker, without more, cannot prove a claim of employment discrimination.’

”) (quoting Abdu–Brisson v. Delta Air Lines, Inc., 239 F.3d 456, 468 (2d Cir. 2001)); Almonord

v. Kingsbrook Jewish Med. Ctr., No. 04–CV–4071, 2007 WL 2324961, at *9 (E.D.N.Y. Aug. 10,

2007) (“In the absence of a clearly demonstrated nexus to an adverse employm ent action, stray

workplace remarks are insufficient to defeat a summary judgment motion.”) (citing Danzer v.

Norden Sys., Inc., 151 F.3d 50, 56 (2d Cir. 1998)); see also Ezold v. Wolf, Block, Schorr & Solis–



                                                25
        Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 26 of 33




Cohen, 983 F.2d 509, 545 (3d Cir. 1992) (“Stray remarks by non-decision-makers or by

decision-makers unrelated to the decision process are rarely given great weight, particularly if

they were made temporally remote from the date of decision.”).

       Because Cardona has not established a prima facie case of race discrimination, I need not

proceed further because her failure to clear this threshold is sufficient grounds to grant WHA’s

motion for summary judgment. Nevertheless, I now turn to the second and third prongs of

McDonnell Douglas because, even if Cardona could meet her initial burden under the first prong,

the Housing Authority has presented evidence sufficient to articulate a legitimate, non -

discriminatory reason to terminate Cardona’s employment. In addition, as to Cardona’s burden

under the third prong, she has not presented sufficient evidence from which a reasonable jury

could conclude that WHA’s proffered reason is pretextual or that WHA otherwise based its

decision to terminate Cardona’s employment on race, even in part. Thus, summary judgment in

favor of the Housing Authority remains appropriate even if Cardona could establish a prima facie

case of race discrimination on the record before me, as I discuss in greater detail below.

       C.      The WHA Has Articulated a Legitimate, Non-Discriminatory Reason for
               Terminating Cardona.

       If Cardona could meet her initial burden under the first prong of McDonnell Douglas, the

burden would shift to the Housing Authority to produce evidence sufficient to show that it

terminated Cardona’s employment “for a legitimate, nondiscriminatory reason.” Texas Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 254 (1981). At this stage, the court’s task is to determine

whether the defendant has introduced evidence that, “taken as true, would permit the conclusion

that there was a nondiscriminatory reason for the adverse action”, St. Mary’s Honor Center, 509

U.S at 509 (emphasis in original); “the determination that a defendant has met its burden of

production (and has thus rebutted any legal presumption of intentional discrimination) can


                                                26
        Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 27 of 33




involve no credibility assessment [by the court]”, id. The Housing Authority has met its burden

by presenting admissible evidence that Cardona knowingly twice submitted a doctor’s note that

contained false information to excuse her absence from work on February 20, 2018. See ECF

No. 33-1 at 22-27. Specifically, the Housing Authority has presented: (1) the affidavits of

Haddad and Smith, ECF Nos. 33-4, 33-5; (2) Cardona’s deposition transcript, ECF No. 33-7; (3)

the original and faxed versions of the February 20, 2018 doctor’s note, ECF Nos. 33 -12, 33-16;

(4) an email from Generations to Smith indicating that Generations could not validate the

February 20, 2018 doctor’s note, ECF No. 33-14; (5) a letter from Haddad to Cardona dated

February 28, 2018 about the pre-disciplinary meeting indicating that “disciplinary action,

including termination, is being considered” because of Cardona’s “absence on February 20, 2018

and the documentation that was provided upon [her] return to work . . . could not be validated”

by Generations, ECF No. 33-15; (6) Cardona’s email to Haddad dated March 4, 2018 in which

she explains that she did go to Generations on February 20, 2018 but was not evaluated by Dr.

Wiseman or any other medical professional, ECF No. 33-17; and (7) Haddad’s letter to Cardona

dated March 9, 2018 in which she notifies Cardona that her employment with WHA is

terminated and explains that there is “just cause” for her termination based on her actions related

to the February 20, 2018 absence from work and the doctor’s note containing “false

information”, ECF No. 33-18. This evidence is sufficient to meet the Housing Authority’s

burden of production to articulate a legitimate and non-discriminatory reason for terminating

Cardona’s employment, namely that she “knowingly provided her employer (twice) with a

doctor’s note containing false and inaccurate information in connection with her February 20

absence and [she] never submitted a signed doctor’s note as instructed to by WHA confirming

that she was ill.” ECF No. 41 at 2.



                                                27
        Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 28 of 33




       D.      Cardona Has Failed to Introduce Evidence of Pretext or Discrimination.

       Because the Housing Authority has produced evidence that it acted for a non-

discriminatory reason, Cardona “may no longer rely on the presumption of discrimination raised

by the prima facie case,” Holcomb, 521 F.3d at 141—to the extent any such presumption is

raised at all in this case. Under the third prong of McDonnell Douglas, I must ask “whether,

without the aid of the presumption, [Cardona] has raised sufficient evidence upon which a

reasonable jury could conclude by a preponderance of the evidence that the decision to fire [her]

was based, at least in part, on the fact that [she is Hispanic].” Id. For the reasons discussed

below, I find that no reasonable jury could so conclude based on the record before me.

       Cardona argues that WHA’s proffered reason for terminating her employment is

pretextual because it “does not pass the straight-face test”, relying on the Seventh Circuit case

Stalter v. Wal-Mart, 195 F. 3d 285 (7th Cir. 1999). In support of her argument, Cardona states

that she and other WHA employees had “previously used such unsigned notes to explain their

absences” without issue and that the Collective Bargaining Agreement does not require doctor’s

notes to be signed. ECF No. 40 at 11. In addition, Cardona argues that “the unsigned note was

ambiguous and not clearly false”, that she “was not the author of the note so she should not be

blamed for any lack of veracity in the note”, and that she “was a well-regarded employee and to

be terminated rather than suffer a lesser form of discipline like a su spension or warning is out of

proportion with her conduct . . . .” Id. at 11-12. The Housing Authority responds by arguing that

Cardona’s conduct was more severe than failing to submit a signed doctor’s note because she

twice knowingly submitted false information to excuse her absence from work. ECF No. 41 at 8.

As to whether Cardona’s conduct justified termination, as opposed to suspension or a warning,

WHA argues that that issue is not before the court because—without evidence tying the



                                                 28
        Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 29 of 33




termination decision to racial animus—whether termination is unfair or disproportionate is,

standing alone, irrelevant to discrimination claims under Title VII. I agree with the Housing

Authority.

       At this stage, Cardona must either present admissible evidence “from which a reasonable

jury could infer that the legitimate, nondiscriminatory reason for discharge offered by [WHA] . .

. was a pretext for discrimination[,]” Sanchez v. Connecticut Nat. Gas Co., 421 F. App’x 33, 35

(2d Cir. 2011) (citing St. Mary’s Honor Ctr., 509 U.S. at 515), or—if she is unable to show that

WHA’s reason was pretextual—“rel[y] on the evidence comprising the prima facie case, without

more” to survive summary judgment and carry her ultimate burden of persuasion. Cronin, 46

F.3d at 203. I address each issue in turn.

       As to pretext, Cardona has not presented any admissible evidence suggesting that Haddad

did not actually believe that the February 20, 2018 doctor’s note was false or that Cardona had

misled Smith and Haddad. Haddad’s belief, i.e., the reason she decided to terminate Cardona’s

employment, is the key question in a race discrimination case. The issue is not whether the

doctor’s note was actually false or whether requiring a signed doctor’s note was a uniform

practice of the WHA. See Ben-Levy v. Bloomberg. L.P., 518 F. App’x 17, 19 (2d Cir. 2013)

(affirming district court’s grant of summary judgment on discrimination claim in favor defendant

because, in part, the plaintiff “[did] not present evidence to suggest that his managers did not

actually hold those [legitimate, non-discriminatory] beliefs about his abilities [—upon which the

defendant relied to justify its adverse employment action—] nor does he offer evidence to

undermine [those beliefs].” (collecting cases)); McPherson v. New York City Dep’t of Educ., 457

F.3d 211, 216 (2d Cir. 2006) (“In a discrimination case, . . . [courts in the Second Circuit are]

interested in what motivated the employer; the factual validity of the underlying imputation



                                                29
         Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 30 of 33




against the employee is not at issue.” (emphasis in original) (internal quotation marks and

citation omitted)). Here, there is substantial evidence that Haddad did believe that the note was

false—as discussed in detail above—and I am aware of no evidence to the contrary. Indeed,

there is strong evidence that the note was, in fact, false—or, at best for Cardona, “ambiguous,”

ECF No. 40 at 11, and misleading.29 As a result, no reasonable jury could conclude that WHA’s

proffered reason for terminating Cardona’s employment was pretextual.

         Cardona’s reliance on Stalter does not alter this conclusion. In Stalter, the Seventh

Circuit reversed the district court’s grant of summary judgment on a race discrimination claim in

favor of the defendant because, in part, the plaintiff (who was African American) submitted

sufficient admissible evidence to raise a genuine dispute of material fact as to the defendant’s

proffered race-neutral reason for firing the plaintiff—that “he stole a handful of taco chips from

another employee[,]” Stalter, 195 F.3d at 286. The plaintiff had eaten a few chips from an

apparently abandoned open bag of chips in an employee common area and, when he realized the

bag of chips belonged to another employee, the plaintiff apologized and offered to buy the owner

a new bag of chips or cup of coffee. Id. The Seventh Circuit held that that circumstance, in

combination with other circumstantial evidence, including that the alleged victim of the taco-

chip theft considered it “no big deal” and that the defendant “treated a similarly situated

Caucasian employee who committed a similar offense much more leniently”, id. at 289-90, was



29
   In truth, it is difficult to see how the doctor’s note is “ambiguous” and “not clearly false,” as Cardona argues.
ECF No. 40 at 11. The note, supposedly authorized by Dr. Wiseman, stated that Cardona was “seen in my [(Dr.
Wiseman’s)] office on 2/20/18” and concluded that Cardona “may return to work with no restrictions.” ECF No.
40-1 ¶ 39. If the note was actually intended to indicate that Cardona was merely “seen” in the sense that she argues,
i.e., that someone at Generations saw her sitting in the waiting room but no medical professional evaluated her, then
it is not clear how she could have been cleared to return to work with no restrictions or why she would have thought
that such a note satisfied her employer’s needs. Indeed, Cardona admits that she was not seen by a medical
professional that day and the note contains what is, on its face, a professional medical opinion about Cardona’s
health. Given these facts, I do not see how any reasonable jury could conclude that the note was anything but
false—even if that were the relevant question.

                                                        30
        Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 31 of 33




sufficient to raise a genuine dispute of material fact as to the defendant’s motive for firing the

plaintiff. The circumstances in Stalter are easily distinguishable from those presented here, both

because of the seriousness of the employee’s conduct – submitting a fraudulent doctor’s note to

one’s employer is more serious than purloining a few chips from a co -worker (conduct the

Stalter court described as a “molehill,” Stalter, 195 F.3d at 287) – and the circumstances,

including the fact that in Stalter the Caucasian co-worker from whom the chips were “stolen”

“did not care about the incident,” id. at 288, and had herself been treated more leniently

following her own more serious disciplinary violation.

       As for Cardona’s claim that termination was a sanction “out of proportion” to her

conduct, it is irrelevant to a Title VII discrimination claim, absent evidence that non-Hispanic

employees were treated more leniently for similar conduct. Where, as here, there is insufficient

evidence of intentional discrimination, whether an adverse employment action is “unfair or

disproportionate” is insufficient under Title VII to survive summary judgment. Beasley v.

Warren Unilube, Inc., 933 F.3d 932, 939 (8th Cir. 2019).

       Because Cardona has not presented evidence from which a reasonable jury could

conclude that WHA’s race-neutral reason for terminating her employment was pretextual, and

because she offers no additional evidence to support her claim, she must rely on the evidence

raised to establish her prima facie case. As shown above, the admissible evidence proffered by

Cardona is insufficient to establish a prima facie case, but even if it met that de minimis standard,

the record before me is plainly insufficient to raise a genuine dispute as to any fact material to

her race discrimination claim, even when all reasonable inferences are drawn in favor of

Cardona. For example, although, as explained above, I do not find any evidence in the record to

suggest that WHA’s language policy was discriminatory, the announcement of that policy was



                                                 31
        Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 32 of 33




also much farther removed from the decision to terminate Cardona’s employment than Cardona’s

conduct related to the February 20, 2018 absence and doctor’s note; almost an entire year passed

between Haddad’s announcement of that policy and the decision to terminate Cardona’s

employment. In addition, in February 2018, just over one month prior to Haddad’s decision to

fire Cardona, Haddad gave Cardona a raise (as she did in 2016 and 2017) because of her “great

job performance over the past year”, ECF No. 40-1 ¶ 6, which undermines the suggestion that

she bore any animus towards Cardona, racial or otherwise. And, as noted, Haddad hired another

Hispanic woman, Katiana Nickle, to fill Cardona’s prior position just weeks after Cardona was

fired, id. ¶ 67. These facts, along with Haddad’s overall record of hiring and firing, cut against

any inference of discrimination, to the extent one exists here at all. See Nieves v. Avalonbay

Communities, Inc., No. 306CV00198DJS, 2007 WL 2422281, at *11 (D. Conn. Aug. 23, 2007)

(“[A] replacement within the same protected class cuts strongly against any inference of

discrimination.” (collecting cases)). As a result, on the record before me, no reasonable jury

could conclude that the Housing Authority’s decision to terminate Cardona’s employment was

based, even in part, on her race.

                                              * * *

       Thus, because (1) Cardona has not met her burden to show that her employment with

WHA was terminated under circumstances giving rise to an inference of discrimination, and (2)

even if she could establish a prima facie case, WHA has articulated a legitimate, non-

discriminatory reason for terminating Cardona’s employment, and Cardona has failed to raise a

genuine dispute of material fact about whether WHA’s reason was pretextual or whether its

decision to terminate her employment was based on race, I grant summary judgment in favor of

the Housing Authority as to Cardona’s race discrimination claim. See Chambers, 43 F.3d at 40



                                                32
         Case 3:19-cv-00235-MPS Document 43 Filed 03/05/21 Page 33 of 33




(“Though caution must be exercised in granting summary judgment where intent is genuinely in

issue, summary judgment remains available to reject discrimination claims in cases lacking

genuine issues of material fact.” (internal quotation marks and citations omitted)).

IV.      CONCLUSION

         For the reasons set forth above, I hereby GRANT Defendant’s motion for summary

judgment (ECF No. 33). The Clerk is directed to close this case.



IT IS SO ORDERED.


                                                                         /s/
                                                              Michael P. Shea, U.S.D.J.

Dated:         Hartford, Connecticut
               March 5, 2021




                                                33
